Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     23-MAR-2021
                                                     08:05 AM
                         SCAD-XX-XXXXXXX
                                                     Dkt. 52 ORD
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    In re: JUNE C. IKEMOTO (Deceased)
                              (Bar No. 3689)


                           ORIGINAL PROCEEDING

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the March 15, 2021 report and
 motion for discharge, filed by Chief Disciplinary Counsel Bradley
 Tamm, as Successor Trustee, pursuant to Rule 2.20 of the Rules of
 the Supreme Court of the State of Hawai#i (RSCH), of the law
 practice of deceased attorney June C. Ikemoto, and the record in
 this matter, we conclude that nothing further remains to be done
 in this trusteeship.    Therefore,
           IT IS HEREBY ORDERED that the motion is granted.      Tamm
 is hereby discharged as trustee in this matter.
           IT IS FURTHER ORDERED that the clerk of the court shall
 close this case.
           DATED: Honolulu, Hawai#i, March 23, 2021.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Michael D. Wilson
                                       /s/ Todd W. Eddins